United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3011
                        ___________________________

                                 Brad Lee Erdahl

                                      Plaintiff - Appellant

                                        v.

           Ken Pirc; Mike Shierbrock; Charles Marmor; Katrina Carter

                                   Defendants - Appellees
                                 ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                          Submitted: October 19, 2021
                           Filed: November 18, 2021
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, GRUENDER and STRAS, Circuit Judges.
                              ____________

PER CURIAM.

       Brad Erdahl, an inmate at the Iowa State Penitentiary, sought an injunction
requiring prison officials to recognize Soto Zen Buddhism as a separate religious
group. The district court 1 dismissed the case at summary judgment, and we affirm.

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
                                          I.

       While in prison, Erdahl became dissatisfied with the existing Buddhist
services and requested separate time in the chapel for those practicing Soto Zen. He
asked Reverend Zuiko Redding, a Soto Zen priestess who already visited the prison
at least once a month, to conduct the services for the new group.

      Reverend Redding did not think a separate group was necessary. Rather, she
told prison officials that the existing group met all of Erdahl’s religious needs.
Following an investigation, the prison denied his request.

      Erdahl, however, did not give up. After exhausting his administrative
remedies, he filed a lawsuit alleging that prison officials had violated the Religious
Land Use and Institutionalized Persons Act (RLUIPA) and the First Amendment.
The district court granted summary judgment on the ground that the prison’s
decision had not substantially burdened his ability to practice his religion.

                                          II.

       We review the district court’s decision de novo, Mbonyunkiza v. Beasley, 956
F.3d 1048, 1050 (8th Cir. 2020), “view[ing] the evidence in [the] light most
favorable to [Erdahl,] the nonmoving party.” Bharadwaj v. Mid Dakota Clinic, 954
F.3d 1130, 1134 (8th Cir. 2020) (citation omitted). We will affirm if the record
shows that “no genuine issue of material fact exists” and that the prison officials are
“entitled to judgment as a matter of law.” Id. (citation omitted).

      RLUIPA protects the free-exercise rights of inmates in state and federal
prisons. See 42 U.S.C. §§ 2000cc et seq. The First Amendment does too, but under
a more prison-friendly standard. See Gladson v. Iowa Dep’t of Corrs., 551 F.3d 825,
832–33 (8th Cir. 2009).
       The threshold issue in proving either type of claim is whether the challenged
decision has “placed a ‘substantial burden’ on [an inmate’s] ability to practice his
religion.” Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 813 (8th Cir. 2008); see
also Van Wyhe v. Reisch, 581 F.3d 639, 655 (8th Cir. 2009) (describing this part of
the inquiry as a “threshold issue”). This test required Erdahl to show that the prison
officials “significantly inhibit[ed] or constrain[ed] conduct or expression that
manifests some central tenet of [his] individual religious beliefs; [] meaningfully
curtail[ed] [his] ability to express adherence to his . . . faith; or [] den[ied] [him]
reasonable opportunities to engage in those activities that are fundamental to [his]
religion.” Mbonyunkiza, 956 F.3d at 1053 (quotation marks omitted).

       As the district court concluded, Erdahl has not shown that his religious
practice has been substantially burdened in any of these ways. It is undisputed that
he continues to have an opportunity to attend the existing Buddhist services, which
are conducted at least once a month by Reverend Redding, who is his preferred
minister and religious advisor.

       In the end, the prison only has to provide “a reasonable opportunity” for
Erdahl to practice his faith. Van Wyhe, 581 F.3d at 657. Given that this is not one
of those situations in which his “sole opportunity for group worship arises under the
guidance of someone whose beliefs are significantly different from his own,” we
conclude that is exactly what he had. Weir v. Nix, 114 F.3d 817, 821 (8th Cir. 1997).2




      2
       Although Weir was decided under the Religious Freedom Restoration Act of
1993 (RFRA), not RLUIPA, see Weir, 114 F.3d at 819–20, the standard is the same
under both statutes, so cases decided under RFRA guide our resolution of claims
brought under RLUIPA, see Murphy v. Mo. Dep’t of Corrs., 372 F.3d 979, 987 (8th
Cir. 2004).
                                         -3-
                                 III.

We accordingly affirm the judgment of the district court.
               ______________________________




                                 -4-